Citation Nr: 0915525	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  96-38 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
ankle injury.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the left fifth metatarsal head, currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina in May 1996, February 2003, 
June 2003, and May 2005.

Several of these claims have previously been decided by the 
Board, with those denials vacated by the United States Court 
of Appeals for Veterans Claims (Court).  In an August 2000 
decision, the Board denied entitlement to a compensable 
evaluation for the Veteran's service-connected left fifth toe 
disorder.  This decision was later vacated by the Court in 
September 2001.  In February 2003, the RO increased the 
evaluation for this disorder to 10 percent, albeit effective 
only as of December 2001.  It appears from the record that 
this rating decision was not available to the Board at the 
time of a March 2003 remand, as the Board at that time 
indicated that a noncompensable rating was still assigned.

In December 2005, the Board denied the Veteran's claim for an 
increased (then staged) rating for the left fifth toe 
disorder, as well as the claim for service connection for a 
left knee disorder.  The Veteran appealed these denials to 
the Court, and, during the same time frame, the RO issued a 
rating decision in March 2007 establishing an earlier 
effective date of October 17, 1995 (the date of claim) for 
the grant of a 10 percent evaluation for the left fifth toe 
disorder.  In a November 2007 decision, the Court vacated the 
denial of service connection a left knee disorder and, to the 
extent that an evaluation excess of 10 percent had not been 
granted, the denial of an increased rating for the left fifth 
toe disorder.  Both claims are again before the Board.

The Board also notes that the issues of entitlement to 
service connection for schizophrenia and whether new and 
material evidence has been received to reopen a claim for 
service connection for residuals of a left ankle injury were 
previously addressed in a January 2008 remand.

Finally, the Board observes that, in November 2008, the 
Veteran was furnished with a Statement of the Case addressing 
a claim for an effective date prior to October 17, 1995 for 
the grant of a 10 percent evaluation for the left fifth toe 
disorder.  There is no indication that the Veteran has 
responded to this issuance to date, and this claim is 
accordingly not before the Board on appeal.

The issues of entitlement to an increased evaluation for 
residuals of a fracture of the left fifth metatarsal head and 
entitlement to service connection for a left knee disorder 
and schizophrenia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for residuals 
of a left ankle injury was denied in multiple prior 
decisions, the most recent of which is a June 1998 Board 
decision.

2.  Evidence received since the June 1998 Board decision was 
not previously of record but does not establish that a 
current left ankle disorder is etiologically related to any 
incident of service.

CONCLUSION OF LAW

New and material has not been received to reopen a claim for 
service connection for residuals of a left ankle injury.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim in letters from January 2003 and April 2008.  In 
March 2006, the Veteran was notified that a disability rating 
and an effective date for the award of benefits are assigned 
in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With "new and material evidence" cases, the Court has 
determined that VA's notice requirements including looking at 
the bases for the denial in the prior decision and responding 
with a notice letter that describes the type of evidence and 
information that would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In this case, the January 2003 letter contained notification 
to the Veteran that his claim for service connection for a 
left ankle disorder had previously been denied and that new 
and material evidence was required.  The Veteran was further 
notified that evidence was needed showing that he had the 
claimed disability and that it began or got worse during 
active duty service.  In April 2008, a further letter was 
furnished to the Veteran, indicating the prior denial of the 
claim and the need for evidence showing that he had incurred 
a chronic left ankle disorder in service that had continued 
to the present.  This letter was followed by a readjudication 
of the Veteran's claim in a November 2008 Supplemental 
Statement of the Case.  The Board is thus satisfied that 
there are no procedural deficiencies in light of Kent.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The outpatient medical records described by the 
Veteran have been obtained, with the claims file including VA 
outpatient treatment records through 2008.  The Board notes 
that, under 38 C.F.R. § 3.159(c)(4)(iii), a medical 
examination is only required in conjunction with a claim to 
reopen if new and material evidence is presented or secured.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
ankle injury

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service 
connection for a sprain of the left ankle was denied in a 
September 1975 rating decision on the basis that an August 
1975 VA examination revealed no left ankle abnormalities.  He 
was notified of this decision in the same month but did not 
respond within the following year.

In August 1990, following receipt of a March 1979 VA medical 
record including an assessment of chronic ankle sprains, the 
Veteran's claim for service connection for residuals of a 
left ankle sprain was denied on the basis that no new and 
material evidence had been presented.  The Veteran appealed 
this decision to the Board, but the claim was again denied in 
an October 1991 Board decision on the basis that no new and 
material evidence had been submitted.  

The RO again denied the Veteran's claim on the basis that no 
new and material evidence had been submitted in March 1994.  
The Veteran was notified of this decision in the same month 
but did not respond within the following year.

In May 1996, the Veteran's claim was again denied on the 
basis that no new and material evidence had been submitted.  
The Veteran appealed this denial to the Board, which again 
denied the claim on the basis of no new and material evidence 
in June 1998.  

As defined under 38 U.S.C.A. § 7104(a), the June 1998 Board 
decision is final.  The question for the Board now is whether 
new and material evidence has been received by VA in support 
of the Veteran's claim since the issuance of that decision.

In this case, the Board is aware that VA has since received 
additional new VA outpatient and examination reports 
addressing the Veteran's claimed left ankle disorder.  None 
of these reports, however, suggests a causal link between a 
current left ankle disorder and any incident of service.  
While a September 2003 VA orthopedic examination report 
includes a diagnosis of left ankle pain with degenerative 
joint disease, the examiner did not provide any sort of 
opinion as to the etiology of this disorder.  Several records 
from March 2008 indicate the Veteran's subjective history of 
left ankle pain since service, but without commentary to that 
effect from his examiners.

Moreover, the Board notes that the claims file includes 
several duplicative copies of service medical records, and 
recently received service personnel records are entirely 
devoid of information relevant to this appeal.  

In summary, much of the medical evidence received since the 
June 1998 Board decision is "new," in the sense that this 
evidence is not merely duplicative of evidence of record at 
the time of that decision.  Nonetheless, the evidence which 
is actually "new" does not relate to the question of 
whether the current left ankle disorder is etiologically 
related to any incident of service, which had not previously 
been established, and, as such, does not raise a reasonable 
possibility of substantiating the claim.

Indeed, the only new evidence of record supporting the 
Veteran's claim is his own lay opinion  Again, however, the 
Veteran, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  See Espiritu v. 
Derwinski, supra.  As this evidence is devoid of probative 
value, it cannot be considered "material."

Overall, the Veteran has submitted new evidence in regard to 
his previously denied claim for service connection for 
residuals of a left ankle injury.  The competent evidence, 
however, does not suggest a causal link between a current 
diagnosis and service.  Accordingly, this evidence does not 
raise a reasonable possibility of substantiating the claim.  
Consequently, VA has not received new and material evidence 
to reopen the Veteran's claim, and this appeal must be denied 
as to that claim.


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for residuals of a left ankle 
injury, and the claim is denied as to this issue.

REMAND

In the November 2007 decision, the Court found error in the 
Board's denial of an evaluation in excess of 10 percent for 
the left fifth toe disorder insofar as consideration had not 
been given to whether referral for an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) (2008) was warranted.  The 
Board finds, however, that prior to further adjudication of 
this matter, a more contemporaneous VA examination addressing 
this disorder is needed because the most recent examination 
was conducted in September 2003.

The Board also notes that further notification of the 
evidence needed to support the increased rating claim would 
be helpful, in light of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In regard to the claim for service connection for a left knee 
disorder, the Board notes that the RO has recently received 
relevant VA treatment records, dated from February and March 
of 2008, concerning this disorder.  A Supplemental Statement 
of the Case addressing this new evidence is accordingly 
warranted, pursuant to 38 C.F.R. §§ 19.9 and 19.31 (2008).

Finally, with regard to the claim for service connection for 
schizophrenia, the Veteran submitted additional evidence to 
the Board that was received in May 2009.  This included a 
partial mental health record from the Durham, North Carolina 
VA Medical Center (VAMC) that was printed in January 2009, as 
well as notification for upcoming anger management therapy at 
the same facility in March and April of 2009.  As this 
treatment and therapy may result in evidence relevant to the 
claim, all records from this facility dated since March 2008 
should be requested and added to the claims file.  38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  In terms of 
the increased rating claim, this 
notification should include (1) a list of 
the types of evidence that may support 
the claim (i.e., lay, medical, and 
specific types of laboratory evidence 
such as radiological studies), (2) a 
restatement of the importance of evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, and (3) all 
applicable diagnostic criteria, including 
38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2008).

2.  If the Veteran identifies additional 
treatment records, these should be 
requested and added to the claims file.  
If the requested records are unavailable, 
documentation to that effect should be 
added to the claims file.

3.  All records of treatment and/or group 
therapy from the Durham VAMC, dated since 
March 2008, should also be requested and 
added to the claims file.  If the 
requested records are unavailable, 
documentation to that effect should be 
added to the claims file.

4.  The Veteran should then be afforded a 
VA orthopedic or podiatric examination, 
with an appropriate examiner, to 
determine the symptoms and severity of 
the service-connected left fifth toe 
disability.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and the 
examiner should address the presence and 
extent of any painful motion, functional 
loss due to pain, excess fatigability, 
weakness, and additional disability 
during flare-ups attributable to this 
disorder.  The examiner should also 
provide commentary as to the effect of 
this disorder on the Veteran's 
occupational functioning, with particular 
emphasis on any work-related limitations 
or precluded activities.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

5.  After completion of the above 
development, the  issues of entitlement 
to an increased evaluation for residuals 
of a fracture of the left fifth 
metatarsal head and entitlement to 
service connection for a left knee 
disorder and schizophrenia should be 
readjudicated.  In regard to the 
increased rating claim, full 
consideration of 38 C.F.R. § 3.321(b)(1) 
is warranted, and an explanation should 
be provided in the event that action 
under this regulation is not taken.  If 
the determination of either claim remains 
less than fully favorable to the Veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
W. R. Harryman
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


